                                                                              FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                             DEC 20 2018
                            HELENA DIVISION                                   Clerk, U.S Courts
                                                                              District Of Montana
                                                                               Missoula Division




  JORY STRIZICH,
                                                    CV 16-12-M-H-JTJ
                       Plaintiff,

           vs.                                       ORDER

  MIKE BATISTA, et al.,

                       Defendants.

      Before the Court is Plaintiff Jory Strizich's Motion to Alter or Amend

Findings and Judgment. (Docs. 66 & 69-1.) Strizich asks the Court to reconsider

its Order of October 23, 2018, in which the Court granted the Defendants' motion

for summary judgment. Strizich has also filed a notice of appeal to the Ninth

Circuit.

      Federal Rule of Civil Procedure 60(b) authorizes the Court to relieve a party

from a final judgment for various reasons, including "any ... reason that justifies

relief." Strizich argues that relief is justified because: (1) the Court misunderstood

the facts and misconstrued Strizich's arguments; (2) the Court ignored Strizich's

objection to consideration of the prison's 2014 grievance policies; (3) the Court

failed to consider new evidence offered in a supplemental response to the motion

                                         -1-
for summary judgment filed after Strizich received the Findings and

Recommendation; and (4) the Court erred by failing to give Strizich the

opportunity to object to consideration of the prison's 2013 grievance policies. The

Court disagrees that any error of mistake or law justifies reconsideration.

      First, the Court understood and rejected Strizich's argument that he

exhausted administrative remedies. As Judge Johnston explained in the Findings

and Recommendations, and as this Court agreed in its Order, Strizich cannot bring

a claim in federal court arising from an assault if Strizich did not first exhaust

administrative remedies as to that same assault. Strizich's argument that he

exhausted remedies as to a separate allegation is not relevant to the Court's

decision on this issue. Here, there is no "mistake" as to the facts or law, and no

"other reason ... justifies relief." Fed. R. Civ. P. 60(b)(l), (6).

      Second, Strizich is not entitled to relief on the grounds that the Court

erroneously relied on the 2014 grievance policies. Strizich has not alleged that he

could not exhaust administrative procedures because such procedures were not

available to him in 2013. Nor did the magistrate judge or the undersigned rely on

the policies in reaching a decision. Thus, if there is any disparity between the 2013

and 2014 policies, there is no reason to believe that such disparity would be



                                          -2-
meaningful. What is more, Strizich has also objected to consideration of the 2013

grievance policies.

      Third, assuming that it should consider new evidence and arguments

presented in opposition to summary judgment well after the briefing period is

complete, the Court finds the evidence and arguments irrelevant. Because

Strizich's failure to grieve the June 20, 2013 assault is determinative, it does not

matter if Strizich was able to grieve the prison's classification determination.

      Fourth and finally, the Court is not convinced that mistake or injustice

resulted from failing to afford Strizich the opportunity to object to consideration of

the 2013 grievance policies. Strizich appears to be arguing that the Court should

be barred from considering the existence of any grievance policies. In the absence

of any argument-let alone evidence-that the assault-related grievance was not

procedurally defaulted, the Court will not reconsider its ruling on this basis.

      Accordingly, IT IS ORDERED that the motion (Doc. 66) is DENIED. The

Court will not consider any additional filings that do not relate directly to Strizich's

ability to appeal from the final judgment in this matter.




                                          -3-
DATED this 20""-day of December, 2018.




                                   Dana L. Christensen, Chief Judge
                                   United States District Court




                             -4-
